[Cite as Solon v. Liu, 2021-Ohio-2030.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

CITY OF SOLON,                                  :

                 Plaintiff-Appellee,            :
                                                             No. 109892
                 v.                             :

CHUANBAO LIU,                                   :

                 Defendant-Appellant.           :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 17, 2021


                      Criminal Appeal from the Bedford Municipal Court
                                  Case No. 20CRB00384


                                          Appearances:

                 Lon D. Stolarsky, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Aaron T. Baker, Assistant Public Defender, for appellant.


MARY J. BOYLE, A.J.:

                   Defendant-appellant, Chuanbao Liu, appeals his conviction.        He

raises two assignments of error for our review:

        1. The trial court committed plain error, and structural error, in failing
        to properly swear in and qualify as an expert the interpreter for Mr. Liu
        at trial, effectively rendering Mr. Liu not present.
      2. Trial counsel for Mr. Liu provided ineffective assistance of counsel
      when he failed to object to the trial court’s failure to properly swear in
      and qualify as an expert the interpreter for Mr. Liu at trial.

              Finding no merit to his assignments of error, we affirm the trial

court’s judgment.

I.   Procedural History and Factual Background

              In March 2020, Liu was charged with one count of domestic violence

in violation of R.C. 2919.25(A), a first-degree misdemeanor, in Bedford M.C. No.

20CRB00384. His wife, Y.C., alleged that Liu hit her on the top of her head while

he was teaching her how to drive a car. Y.C. filed a motion for a domestic violence

temporary protection order, and the trial court issued the order in both English and

“Simplified Chinese.”    Later that month, Liu was charged with violating the

protection order in violation of R.C. 2919.27(A)(1), a first-degree misdemeanor, in

Bedford M.C. No. 20CRB00454.

              In July 2020, the trial court conducted a bench trial for both cases.

Liu does not speak English, and the trial court appointed an interpreter. Before

opening statements, the trial court administered the following oath to the

interpreter: “Do you swear to interpret fairly, justly, and accurately to the best of

your ability so help you God?” The interpreter responded, “I do.” The trial court

then heard testimony from Y.C., two police officers, Liu, and Liu’s 15-year-old son.

The interpreter interpreted for both Liu and his son. After the presentation of

evidence and closing arguments, the trial court stated that it needed more time

before announcing its decision.
               Later that month, the trial court found Liu to be guilty of domestic

violence and not guilty of violating the protection order. It sentenced him to 30 days

in jail, with 27 days suspended, and 3 days of credit for time served. The trial court

also imposed a $250 fine, which it suspended. It ordered Liu to serve one year of

inactive probation with the conditions of “1) no similar offenses charged, 2) no

temporary protection orders issued or violent offenses charged, 3) no criminal

offenses charged, 4) counseling as recommended by probation dept.[, and] 5)

comply with all standard terms and conditions established by the probation

department.”     The trial court terminated the temporary protection order and

acknowledged that the domestic relations court had issued a civil protection order.

               It is from this judgment that Liu timely appeals.

II. Interpreter’s Oath and Qualifications

               In his first assignment of error, Liu argues that the trial court failed

to properly swear in the interpreter and qualify her as an expert. He maintains that

although the record reflects that the trial court swore in the interpreter, the oath fails

to comply with R.C. 2311.14(B). He further contends that other than her name, the

record contains no information about the interpreter, such as her educational

background or qualifications. Liu argues that the record therefore does not show

that the translation complied with the law, and “we can have no confidence” that he

was “effectively present” at trial. Liu contends this was structural error, or in the

alternative, plain error.
               “A structural error occurs when a defendant suffers a violation of his

constitutional rights.” Cleveland v. Mincy, 2018-Ohio-3565, 118 N.E.3d 1163, ¶ 35

(8th Dist.). Such an error “affect[s] the framework within which the trial proceeds”

and is more than “simply an error in the trial process itself.” Arizona v. Fulminante,

499 U.S. 279, 310, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991). “[A] structural error

mandates a finding of ‘per se prejudice.’” (Emphasis sic.) State v. Fisher, 99 Ohio

St.3d 127, 2003-Ohio-2761, 789 N.E.2d 222, ¶ 9, citing Campbell v. Rice, 302 F.3d

892, 900 (9th Cir. 2002). The Ohio Supreme Court has emphasized that there is a

“strong presumption” that errors are not structural where the defendant had counsel

and the judge was impartial. State v. Wamsley, 117 Ohio St.3d 388, 2008-Ohio-

1195, 884 N.E.2d 45, ¶ 16. The Ohio Supreme Court has also cautioned us from

applying a structural-error analysis when the error was not raised in the trial court

and a plain-error analysis would otherwise govern. State v. Hill, 92 Ohio St.3d 191,

199, 749 N.E.2d 274 (2001); State v. Machuca, 2016-Ohio-5833, 70 N.E.3d 1180,

¶ 29 (8th Dist.).

               Here, Liu was represented by counsel, and he does not argue that the

trial judge was biased. Accordingly, there is a presumption that the errors he alleges

do not fall within the limited category of structural errors. Liu also failed to raise

any objection at trial regarding the interpreter, her oath, or her qualifications. After

swearing in the interpreter, the trial court asked, “anybody have any objection to

how we’re doing this today with the interpreter?”           Counsel for both parties

responded that they had no objection. Throughout the trial, no issues or objections
were raised regarding the interpreter. We therefore review Liu’s arguments under

a plain-error standard. See also State v. Kami, 5th Dist. Delaware No. 19 CAC12

0065, 2020-Ohio-5110, ¶ 34, citing State v. Rosa, 47 Ohio App.3d 172, 175, 547

N.E.2d 1232 (8th Dist.1988) (If no party raises an objection “to the qualifications of

the interpreter, the usage of a language-skilled interpreter instead of a certified or

provisionally qualified interpreter, or to the ability of the interpreter to effectively

interact with appellant, we apply a plain-error standard of review.”).

                Under Crim.R. 52(B), “[p]lain errors or defects affecting substantial

rights may be noticed although they were not brought to the attention of the court.”

The plain-error rule is to be invoked only under exceptional circumstances to avoid

a manifest miscarriage of justice. State v. Long, 53 Ohio St.2d 91, 97, 372 N.E.2d

804 (1987). Plain error does not occur unless, but for the error, the outcome of the

trial clearly would have been different. Id.

                Appointment of interpreters is addressed by the Rules of Evidence

and the Ohio Revised Code.1 Evid.R. 604 provides that “[a]n interpreter is subject




       1 The Ohio Rules of Superintendence also address court appointment of
interpreters. Ohio Sup.R. 88(D) “provides a hierarchy for preferred candidates [of
interpreters]: (1) a Supreme Court of Ohio certified foreign language interpreter; (2) a
provisionally-qualified foreign language interpreter; (3) a language-skilled foreign
language interpreter; and (4) telephonic interpreter.” State v. Gaspareno, 2016-Ohio-
990, 61 N.E.3d 550, ¶ 63 (3d Dist.), citing Sup.R. 88(D)(1)-(4). As the city points out,
Sup.R. 88(D)(2) provides that when a certified interpreter is unavailable, a court may
appoint one of the other tiers of interpreters and “shall summarize on the record its efforts
to obtain” a certified interpreter. Although the city asserts that the interpreter here was
a provisionally qualified interpreter, this fact is not in the record. We therefore do not
know whether she was a certified interpreter and cannot evaluate the trial court’s
compliance with Sup.R. 88(D)(2).
to the provisions of these rules relating to qualification as an expert and the

administration of an oath or affirmation to make a true translation.” Thus, an

interpreter must qualify as an expert under Evid.R. 702. R.C. 2311.14(B) also states

in relevant part:

      Before entering upon official duties, the interpreter shall take an oath
      that the interpreter will make a true interpretation of the proceedings
      to the party or witness, and the interpreter will truly repeat the
      statements made by such party or witness to the court, to the best of
      the interpreter’s ability.

               Here, the interpreter took an oath that she would “interpret fairly,

justly, and accurately to the best of [her] ability[.]” Liu argues that this oath failed

to comply with R.C. 2311.14(B) because she did not swear to make a “true”

interpretation or identify specifically what she would be interpreting and to whom.

He also contends that the trial court failed to comply with Evid.R. 604 because it did

not identify the interpreter’s qualifications on the record.          However, these

arguments, without any showing that the interpreter made untruthful

interpretations, fail to demonstrate plain error. As the Tenth District explained in

State v. Newcomb, 10th Dist. Franklin No. 03AP-404, 2004-Ohio-4099, ¶ 24-25,

the failure to properly swear in the interpreter or evaluate her qualifications does

not establish plain error if there is no evidence that the interpreter failed to make

truthful interpretations:

      The alleged failure to administer the oath does not constitute plain
      error. There is no evidence in the record or presented by appellant that
      the interpreter failed to either make a truthful interpretation of the
      proceedings to appellant or truly repeat the statements made by
      appellant to the court, to the best of the interpreter’s ability. As such,
      any alleged error in failing to administer the oath to the interpreter
      does not affect the fairness, integrity, or public reputation of appellant’s
      plea. As such, plain error is not present.

      Also, the alleged failure to qualify the interpreter as an expert witness
      does not constitute plain error. There is no evidence which indicates
      the interpreter was not qualified to interpret American sign language.
      As such, the fact the interpreter was not qualified as an expert witness
      does not undermine or call into question the fairness, integrity, or
      public reputation of appellant's plea.

               Liu does not claim that the interpreter failed to make truthful

interpretations or that she was unqualified to interpret the proceeding for him. He

raises no issue with her performance whatsoever. Nor does the record indicate that

the trial court or parties had any problem with the interpreter. Before the trial

started, the trial court made sure that everybody could hear the interpreter. Liu

testified and was able to respond to questions from counsel. The interpreter asked

clarifying questions when necessary. After closing arguments, the trial court told

the interpreter that she “did a very good job today.” Liu has pointed to no evidence

and makes no argument that the interpreter was untruthful or that he could not

understand her.

               After reviewing the record, we conclude that the trial court did not

commit plain error. There is no evidence that the outcome of the trial clearly would

have been different but for the specific wording in the interpreter’s oath or the trial

court’s failure to put the interpreter’s qualifications on the record.

               We therefore overrule Liu’s first assignment of error.
III. Ineffective Assistance of Counsel

               In his second and final assignment of error, Liu argues that his trial

counsel was ineffective for not objecting to the trial court’s failure to properly swear

in and qualify as an expert the interpreter. He contends that because the record does

not show that his interpreter was qualified or properly sworn in, “an outside

observer can have no confidence” that he understood what was happening at trial.

               The defendant carries the burden of establishing a claim of ineffective

assistance of counsel on appeal. State v. Corrothers, 8th Dist. Cuyahoga No. 72064,

1998 Ohio App. LEXIS 491, 19 (Feb. 12, 1998). To gain reversal on a claim of

ineffective assistance of counsel, a defendant must show that (1) his or her “counsel’s

performance was deficient,” and (2) “the deficient performance prejudiced the

defense.” Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d

674 (1984). The first prong of the Strickland test requires the defendant to show

“that counsel’s representation fell below an objective standard of reasonableness.”

Id. at 688. Strickland’s second prong requires the defendant to show “that there is

a reasonable probability that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different.” Id. at 694.

               Even if defense counsel’s performance were deficient because he did

not object to the interpreter’s oath or qualifications, there is nothing in the record to

show that the result of the proceeding would have been different if he objected. As

previously discussed, the record reflects no evidence to support a finding that the

interpreter gave an untruthful interpretation of the proceeding or that she was
unqualified to interpret. Liu has simply not shown that but for his counsel’s failure

to object, the result of the proceeding would have been different. Accordingly, Liu

is unable to establish his claim of ineffective assistance of counsel.

               We therefore overrule Liu’s second assignment of error.

               Judgment affirmed.

      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

municipal court to carry this judgment into execution. The defendant’s conviction

having been affirmed, any bail pending is terminated. Case remanded to the trial

court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, ADMINISTRATIVE JUDGE

KATHLEEN ANN KEOUGH, J., and
EMANUELLA D. GROVES, J., CONCUR